Citation Nr: 0424506	
Decision Date: 09/03/04    Archive Date: 09/15/04

DOCKET NO.  03-15 201A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for chronic obstructive 
pulmonary disease (COPD) with pulmonary histoplasmosis, 
currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from August 1963 to August 1966.  

This matter comes before the Department of Veterans' Affairs 
(VA), Board of Veterans' Appeals (Board) on appeal of a 
September 2002 rating decision of the VA Regional Office (RO) 
located in Muskogee, Oklahoma.  The RO denied entitlement to 
an increased rating for COPD, with pulmonary histoplasmosis.  

In April 2004 the veteran provide oral testimony before the 
undersigned Veterans Law Judge sitting at the RO, a 
transcript of which has been associated with the claims file.

In August 2004, the undersigned Veterans' Law Judge granted 
the representative's motion to advance the appeal on the 
Board's docket on the basis of the veteran's financial 
situation.  See 38 U.S.C.A. § 7101 (West 2002); 38 C.F.R. § 
20.900(c) (2003).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.   


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).  



The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

The RO issued VCAA notice letters compliant with Quartuccio, 
supra, in May 2002 and in August 2003.  

The veteran testified at his Travel Board hearing in April 
2004 that his COPD, with pulmonary histoplasmosis, had 
increased in severity since the time of his last VA 
examinations in January 2003, and that this and an earlier VA 
examination in August 2002 were inadequate for VA rating 
purposes.  The Board agrees and remands the claim for the 
following development.  

The Board initially notes that the veteran's VA claims file, 
and the documented clinical history contained therein, were 
not available at the time of the two most recent VA and fee-
basis pulmonary examinations conducted in August 2002 and 
January 2003.  The August 2002 fee-basis pulmonary report 
indicates that a history of pulmonary histoplasmosis would 
need to be confirmed by review of the veteran's documented 
clinical history, and the January 2003 VA and fee-basis 
report indicate that no such claims file review was 
conducted.  

The fact that the August 2002 and January 2003 VA 
examinations were conducted without access to the appellant's 
claims file renders the subject examinations inadequate for 
rating purposes.  See, e.g., 38 C.F.R. § 4.1 (2003). ("It 
is...essential both in the examination and in the evaluation of 
the disability, that each disability be viewed in relation to 
its history.") See also Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  

("[F]ulfillment of the statutory duty to assist...includes 
the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one." (emphasis 
added)).  Accordingly, further development is warranted.

The defect is particularly of concern in this case, since the 
veteran testified at his April 2004 Travel Board hearing that 
his COPD, with pulmonary histoplasmosis, includes night 
sweats, weight loss, a persistent fever, and pulmonary 
mycosis.  While the above referenced VA and fee-basis 
examination reports are silent as to these symptoms, VA 
outpatient treatment records of February 2000 to December 
2000 show sleep and breathing difficulty, some persistent 
fever for a limited period of time, and possible use of a 
nocturnal "breathing machine."  Other VA outpatient 
treatment records of February and May 2003 appear to show no 
weight change and no change in his COPD, although the 
reference point of comparison is not indicated, and a 
clinical medical opinion is needed for clarification, after a 
review of the veteran's documented clinical history.  

The Board also adds that the January 2003 pulmonary testing 
revealed no forced expiratory volume in 1 second 
(FEV1)/forced vital capacity (FVC) ratio, and no DLCO (BS) 
value-clinical information anticipated by the VA Schedule 
for Rating Pulmonary Disorders, at 38 C.F.R. § 4.97, 
Diagnostic Code 6604 (2003).  As such, a VA pulmonary 
examination is indicated.  As noted above, the two most 
recent VA and fee-basis examination reports fail to note 
whether or not the veteran has night sweats, weight loss, or 
a persistent fever, and no determination was made as to 
whether he is on suppressive therapy for chronic pulmonary 
mycosis-as claimed by the veteran at his April 2004 Travel 
Board hearing.  This sort of clinical information is 
anticipated by the VA Schedule for Rating Pulmonary 
Disorders, at 38 C.F.R. § 4.97, Diagnostic Code 6834 (2003).  
As such, a VA pulmonary examination is indicated to include 
all of the criteria listed at Diagnostic Codes 6604 and 6834.  


The CAVC has held that contemporaneous VA medical 
examinations must be provided in order to fulfill the duty to 
assist where either the veteran claims an increase in 
symptomatology of service-connected disability since the time 
of the last examination, or the available evidence is too old 
to adequately evaluate the current state of the condition.  
See Olson v. Principi, 3 Vet. App. 480, 482 (1992).  Given 
the above, a more recent VA orthopedic examination is 
warranted.  

In finding that a VA examination is indicated, the Board 
notes that 38 C.F.R. § 4.2 states that "[i]t is the 
responsibility of the rating specialist to interpret reports 
of examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability present."  

Furthermore, 38 C.F.R. § 4.10 provides that "[t]he basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body, to 
function under the ordinary conditions of daily life, 
including employment."  

In addition, 38 C.F.R. § 4.13 provides: "When any change in 
evaluation is to be made, the rating agency should assure 
itself that there has been an actual change in the 
conditions, for better or worse, and not merely a difference 
in thoroughness of the examination or in use of descriptive 
terms."  (Emphasis added).  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for COPD, with pulmonary 
histoplasmosis, from March 2001 to the 
present.  He should be requested to 
complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  All identified 
private treatment records should be 
requested directly from the healthcare 
providers.  

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  All information, 
which is not duplicative of evidence 
already received, should be associated 
with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

5.  Following the above, the VBA AMC 
should arrange for a VA special pulmonary 
examination of the veteran by a 
specialist in pulmonary diseases or other 
appropriate available medical specialist, 
including on a fee basis if necessary, 
for the purpose of ascertaining the 
current nature and extent of severity of 
COPD with pulmonary histoplasmosis, 
specifically to include pulmonary testing 
which includes clinical information fully 
responsive to the criteria listed at 
Diagnostic Codes 6604 and 6834.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination. Any further indicated 
special studies should be conducted.  

The examiner is requested to perform the 
following and provide a complete detailed 
rationale must be given for each opinion 
rendered-with reference to the 
documented clinical history:  

(a) Determine whether there are, if fact, 
clinical, objective indicators of the 
existence of active pulmonary 
histoplasmosis and/or pulmonary mycosis, 
and/or whether the veteran's service-
connected COPD includes chronic symptoms 
of night sweats, unusual weight loss, 
persistent fever, related sleep apnea, or 
otherwise, and the examiner should 
provide a medical statement as to the 
overall severity of the same;  

(b) The examiner should then determine 
whether the veteran's service-connected 
respiratory disorder requires the use of 
suppressive therapy, as clinically 
demonstrated by a review of the medical 
history;  

(c) The examination and medical opinion 
statements should include clinical 
information fully responsive to the 
criteria for evaluations of 30 percent 
and greater as listed at 38 C.F.R. 
§ 4.97, Diagnostic Codes 6604 and 6834.  

Any opinions expressed by the examiner as 
to the extent of severity of the 
appellant's respiratory disease should be 
accompanied by a complete rationale.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the VBA AMC should implement 
corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
an evaluation in excess of 30 percent for 
COPD with pulmonary histoplasmosis.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claim of entitlement to an increased evaluation for his COPD 
with pulmonary histoplasmosis, and may result in a denial.  
38 C.F.R. § 3.655 (2003).  



	                  
_________________________________________________
	RONALD R. BOSCH  
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


